Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 8/12/2021 regarding application 16/078,378 filed on 8/21/2018.  
 	Claims 1-19 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
(1) In view of the amendments, rejections of claims 6 and 7 under 35 U.S.C. 112(b) have been withdrawn.
(2) Applicant contends that, regarding claim 1, Matsushita fails to teach “moving the first data from the first slice having the first size to a second slice having a second size that is different from the first size.” The Examiner disagrees.
First, Applicant argues that the claim recites “slice” while Matsushita refers to general “data” instead of “slice.” However, the claims merely recite “slice” and is otherwise completely silent on the scope and definition of a “slice.” As such, it is not clear what constitutes a slice and what does not constitute a slice. Although Applicant points to page 28, lines 13-15 of the Specification of the current Application for further information regarding a slice, the information provided from the cited passage at best 
Applicant is advised that if there are particular features or characteristics that differentiate a slice from a generic storage area storing data, these features or characteristics must be clearly and explicitly recited in the claim so that they may be taken into considerations against the teachings of a potential reference.
Second, regarding moving data between two slices of different sizes, it is noted that Matsushita explicitly teaches that the size of different storage areas would vary due to different page compression ratios, and relocating page data from one storage device to another storage device [It is provided a storage system, comprising: a first storage device; a second storage device higher in I/O performance than the first storage device; a data amount reducing part configured to reduce a data amount of write data from a host computer; and a controller … determine whether or not data relocation is necessary by using the load per capacity reduction unit that is based on a size of the data reduced by the data amount reduction unit; and relocate the data that is determined as needing relocation between the first storage device and the second storage device (abstract); … Promotion (moving a page to an upper tier) and demotion (moving a page to a lower tier) are executed based on a value that is calculated from the load index values (¶ 0002); FIG. 15 is a flow chart of processing that is executed by a page compression ratio calculating processing program (¶ 0022); … The drives of a plurality of types are sorted into groups of drives that are close to one another in performance as tiers 115, 116, and 117. The relationship between the tiers is defined by a performance-level relation. The drive group having the highest performance (for example, SSDs) is usually defined as Tier 1, and the remaining drive groups are similarly defined as Tier 2 and Tier 3 in descending order of performance. Drives in the external storage 105 may be managed as the lowest tier on the assumption that the drives coupled as the external storage 105 are old models that are no longer in use and have low performance … (¶ 0046); … Because the compression ratio varies depending on the data pattern or other factors, the pieces of compressed data created through the conversion of the logical extents are not always constant in size and have arbitrary sizes … (¶ 0055); FIG. 5 is a diagram for illustrating the logical configuration of the storage system 104 according to the first embodiment of this invention. Virtual volumes 501 provided by the processors 119 to the host 101 are logical storage areas recognized by the host 101, and data is read out of or written to the virtual volumes 501 in response to a read or write command from the host 101. A pool 506 includes at least one pool volume 503. Each pool volume 503 is created from the storage area of any one of the drive (SSD) 113, the drive (SAS HDD) 114, and the external storage 105, and is classified by the tier to which the drive belongs. This embodiment includes three tiers, specifically, the SSD's tier 115 (corresponds to a pool volume 503A), the SAS HDD's tier 116 (corresponds to pool volumes 503B and 503C), and the external connection tier 117 (corresponds to pool volumes 503D and 503E). The pool volume 503A, which is created from the storage area of the drive (SSD) 113, is an area in the 
Therefore, Matsushita clearly teaches the cited limitation.
	(3) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic 
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. 	Claim 21 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
the second size.” Further, claim 21 depends from claim 1, which recites “moving the first data from the first slice having the first size to a second slice having a second size that is different from the first size.” Thus, “the second size” as recited in claim 21 is defined by “the specific second size associated with the specific second slice” as recited in claim 1.
However, the Specification of the current Application does not appear to provide support of written description for “the second size” as recited in claim 21 being defined by “the specific second size associated with the specific second slice.”
Applicant points to page 28, lines 9-15 and page 47, lines 3-15 as the passages that provide support for this newly added limitation. However, page 28, lines 9-15 recites “In at least one embodiment in accordance with techniques herein, one or more I/O statistics may be observed and collected for individual partitions, or slices of each LUN, such as each thin or virtually provisioned LUN. The logical address space of each LUN may be divided into partitions each of which corresponds to a subrange of the LUN’s logical address space. Thus, I/O statistics may be maintained for individual partitions or slices of each LUN where each such partition or slice is of a particular size and maps to a corresponding subrange of the LUN’s logical address space,” which is not related to the cited limitation.
the data 2060(A) is placed within another slice structure 2050(Y) within the primary memory 2010 which may have a different size than the storage slice 2050(X) …” It is noted that this passage merely recites that the slice structure within the primary have a different size than the previous storage slice, but never recites “the second size” as recited in claim 21 being defined by “the specific second size associated with the specific second slice” as recited in claim 1.
Therefore, the newly added limitation lacks the support of written description from the Specification as required by 112(a).
Clarification/correction is needed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Matsushita et al. (US Patent Application Publication 2016/0350021, hereinafter Matsushita).
	As to claim 1, Matsushita teaches In data storage equipment [as shown in figure 1] operative to store data within slices of different sizes [the claims merely recite “slice” and is otherwise completely silent on the scope and definition of a “slice.” As such, it is not clear what constitutes a slice and what does not constitute a slice. Within the context of claim 1, a slice is interpreted as “a storage area storing data;”
Matsushita explicitly teaches that the size of different storage areas would vary due to different page compression ratios -- It is provided a storage system, comprising: a first storage device; a second storage device higher in I/O performance than the first storage device; a data amount reducing part configured to reduce a data amount of write data from a host computer; and a controller … determine whether or not data relocation is necessary by using the load per capacity reduction unit that is based on a size of the data reduced by the data amount reduction unit; and relocate the data that is determined as needing relocation between the first storage device and the second storage device (abstract); FIG. 15 is a flow chart of processing that is executed by a page compression ratio calculating processing program (¶ 0022); … The drives of a plurality of types are sorted into groups of drives that are close to one another in performance as tiers 115, 116, and 117. The relationship between the tiers is defined by a performance-level relation. The drive group having the highest performance (for example, SSDs) is usually defined as Tier 1, and the remaining drive groups are similarly defined as Tier 2 and Tier 3 in descending order of performance. Drives in the external storage 105 may be managed as the lowest tier on the assumption that the drives coupled as the external storage 105 are old models that are no longer in use and Because the compression ratio varies depending on the data pattern or other factors, the pieces of compressed data created through the conversion of the logical extents are not always constant in size and have arbitrary sizes … (¶ 0055); FIG. 5 is a diagram for illustrating the logical configuration of the storage system 104 according to the first embodiment of this invention. Virtual volumes 501 provided by the processors 119 to the host 101 are logical storage areas recognized by the host 101, and data is read out of or written to the virtual volumes 501 in response to a read or write command from the host 101. A pool 506 includes at least one pool volume 503. Each pool volume 503 is created from the storage area of any one of the drive (SSD) 113, the drive (SAS HDD) 114, and the external storage 105, and is classified by the tier to which the drive belongs. This embodiment includes three tiers, specifically, the SSD's tier 115 (corresponds to a pool volume 503A), the SAS HDD's tier 116 (corresponds to pool volumes 503B and 503C), and the external connection tier 117 (corresponds to pool volumes 503D and 503E). The pool volume 503A, which is created from the storage area of the drive (SSD) 113, is an area in the logical address space 400 in FIG. 4 … A frequency distribution 507 indicates the distribution of loads per capacity compression unit of the respective pages. In this embodiment, compression-unit capacity is the size of each code word 384 in FIG. 3, and the minimum allocation size of an area in which compressed data is stored … (¶ 0064-0068); figure 8 shows that different compression ratios (807) are applied to different virtual volumes (802)], a method of managing the data, the method comprising: 
based on access activity for first data currently residing within a first slice [The concept of page placement in this embodiment is described with reference to FIG. 28. The basic page placement in this present invention is determined based on monitoring that is conducted in fixed cycles (long cycles) … In the example of FIG. 28, a page having a long cycle load (long cycle IOPS) in which T is 2 or more is placed in Tier 1, and a page having a long cycle IOPS in which T is less than 2 is placed in Tier 2. A page that remains large in load amount over a long cycle is thus often expected to have Tier 1-hitting performance that is stable when viewed in a long cycle … Specifically, a long cycle/short cycle load is identified based on thresholds that are determined with long cycle loads as a reference (the tier allocation thresholds 508), a page to be demoted in the short cycle is selected, and demotion is executed for the selected page (short cycle demotion). A page having a short cycle IOPS that exceeds long cycle/short cycle load of the page to be demoted by a determined value or more is selected as a page to be promoted in the short cycle, and promotion is executed for the selected page (short cycle promotion) … (¶ 0070-0071)] having a first size [FIG. 15 is a flow chart of processing that is executed by a page compression ratio calculating processing program (¶ 0022); … Because the compression ratio varies depending on the data pattern or other factors, the pieces of compressed data created through the conversion of the logical extents are not always constant in size and have arbitrary sizes … How large the logical address space 400 should be is discussed. In this embodiment, the size of the logical address space 400 is determined on the assumption that every piece of write data is compressed at the best compression ratio (for example, 1/8) that the compression/decompression circuit 718 can achieve … (¶ 0055-0058); FIG. 5 is a the SSD's tier 115 (corresponds to a pool volume 503A), the SAS HDD's tier 116 (corresponds to pool volumes 503B and 503C), and the external connection tier 117 (corresponds to pool volumes 503D and 503E). The pool volume 503A, which is created from the storage area of the drive (SSD) 113, is an area in the logical address space 400 in FIG. 4 … A frequency distribution 507 indicates the distribution of loads per capacity compression unit of the respective pages. In this embodiment, compression-unit capacity is the size of each code word 384 in FIG. 3, and the minimum allocation size of an area in which compressed data is stored … (¶ 0064-0068); figure 8 shows that different compression ratios (807) are applied to different virtual volumes (802)], selecting a target set of storage devices within which to store the first data from among multiple sets of storage devices [for example, as shown in figure 1, the multiple sets of storage devices may include Tier 1 (115), Tier 2 (116), and Tier 3 (117); The drives of a plurality of types are sorted into groups of drives that are close to one another in performance as tiers 115, 116, and 117. The relationship between the tiers is defined by a performance-level relation. The drive group having the highest performance (for example, SSDs) is usually Tier 1, and the remaining drive groups are similarly defined as Tier 2 and Tier 3 in descending order of performance. Drives in the external storage 105 may be managed as the lowest tier on the assumption that the drives coupled as the external storage 105 are old models that are no longer in use and have low performance. Alternatively, a tier appropriate for the performance of the external storage 105 may be set by a user via a management I/F … (¶ 0046); The concept of page placement in this embodiment is described with reference to FIG. 28. The basic page placement in this present invention is determined based on monitoring that is conducted in fixed cycles (long cycles) … In the example of FIG. 28, a page having a long cycle load (long cycle IOPS) in which T is 2 or more is placed in Tier 1, and a page having a long cycle IOPS in which T is less than 2 is placed in Tier 2. A page that remains large in load amount over a long cycle is thus often expected to have Tier 1-hitting performance that is stable when viewed in a long cycle … Specifically, a long cycle/short cycle load is identified based on thresholds that are determined with long cycle loads as a reference (the tier allocation thresholds 508), a page to be demoted in the short cycle is selected, and demotion is executed for the selected page (short cycle demotion). A page having a short cycle IOPS that exceeds long cycle/short cycle load of the page to be demoted by a determined value or more is selected as a page to be promoted in the short cycle, and promotion is executed for the selected page (short cycle promotion) … (¶ 0070-0071)];
moving the first data from the first slice having the first size to a second slice having a second size that is different from the first size [… Specifically, a long cycle/short cycle load is identified based on thresholds that are determined with long cycle loads as a reference (the tier allocation thresholds 508), a page to be demoted in a page to be promoted in the short cycle, and promotion is executed for the selected page (short cycle promotion) … (¶ 0071); … Because the compression ratio varies depending on the data pattern or other factors, the pieces of compressed data created through the conversion of the logical extents are not always constant in size and have arbitrary sizes … How large the logical address space 400 should be is discussed. In this embodiment, the size of the logical address space 400 is determined on the assumption that every piece of write data is compressed at the best compression ratio (for example, 1/8) that the compression/decompression circuit 718 can achieve, selecting a target set of storage devices within which to store the first data from among multiple sets of storage devices … (¶ 0055-0058); FIG. 5 is a diagram for illustrating the logical configuration of the storage system 104 according to the first embodiment of this invention. Virtual volumes 501 provided by the processors 119 to the host 101 are logical storage areas recognized by the host 101, and data is read out of or written to the virtual volumes 501 in response to a read or write command from the host 101. A pool 506 includes at least one pool volume 503. Each pool volume 503 is created from the storage area of any one of the drive (SSD) 113, the drive (SAS HDD) 114, and the external storage 105, and is classified by the tier to which the drive belongs. This embodiment includes three tiers, specifically, the SSD's tier 115 (corresponds to a pool volume 503A), the SAS HDD's tier 116 (corresponds to pool volumes 503B and 503C), and the external connection tier 117 (corresponds to pool volumes 503D and 503E). 
after the first data is moved from the first slice to the second slice, storing the second slice in the target set of storage devices [The drives of a plurality of types are sorted into groups of drives that are close to one another in performance as tiers 115, 116, and 117. The relationship between the tiers is defined by a performance-level relation. The drive group having the highest performance (for example, SSDs) is usually defined as Tier 1, and the remaining drive groups are similarly defined as Tier 2 and Tier 3 in descending order of performance. Drives in the external storage 105 may be managed as the lowest tier on the assumption that the drives coupled as the external storage 105 are old models that are no longer in use and have low performance. Alternatively, a tier appropriate for the performance of the external storage 105 may be set by a user via a management I/F … (¶ 0046); The concept of page placement in this embodiment is described with reference to FIG. 28. The basic page placement in this present invention is determined based on monitoring that is conducted in fixed cycles (long cycles) … In the example of FIG. 28, a page having a long cycle load (long cycle IOPS) in which T is 2 or more is placed in Tier 1, and a page having a long cycle IOPS in which T is less than 2 is placed in Tier 2. A page that remains large in load amount 
	As to claim 18, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
	As to claim 19, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US Patent Application Publication 2016/0350021, hereinafter .
	As to claim 2, Matsushita teaches A method as in claim 1 wherein the data storage equipment includes (i) primary memory [or example, as shown in figure 1, the primary memory may include the cache memory (110), the shared memory (111) and the local memory (118)] and (ii) secondary storage coupled to the primary memory, the secondary storage including the multiple sets of storage devices [for example, as shown in figure 1, the secondary storage may include Tier 1 (115), Tier 2 (116), and Tier 3 (117)]; wherein moving the first data from the first slice to the second slice includes reading the first data from a source set of storage devices into the second slice while the second slice resides in the primary memory [… Next, data is transferred from the obtained drive address to the allocated cache memory area (S1305). At the time the data is transferred to the cache memory, the pieces of information stored in the page-by-page monitoring table 602 that is associated with the relevant monitoring information index number 806 in the dynamic mapping table 601 are updated, and tier determination processing is executed (S1306). The data stored in the cache memory from the drive is subsequently transmitted to the host (S1307) … (¶ 0107-0108); Nakajima also teaches this limitation – as shown in figure 9, where data is read from the source storage devices (5) into the cache/primary memory (53)]; and wherein storing the second slice in the target set of storage devices includes writing the second slice from the primary memory into the target set of storage devices [this limitation is more expressively taught by Nakajima – as shown in figure 28 where data is first read from the source storage device (182) into the cache/primary 
	Regarding claim 2, Matsushita does not expressively teach writing the second slice from the primary memory into the target set of storage devices.
	However, Nakajima specifically teaches writing the second slice from the primary memory into the target set of storage devices [as shown in figure 28 where data is first read from the source storage device (182) into the cache/primary memory (53), and then written from the cache/primary memory (53) to the target storage device (181)].
	Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to write the second slice from the primary memory into the target set of storage devices, as demonstrated by Nakajima, and to incorporate it into the existing scheme disclosed by Matsushita, because Nakajima teaches doing so would reduce the media access frequency of the copy offload operation and the tier movement operation [FIG. 27 illustrates a flow chart to manage tier movement, in accordance with an example implementation. The example implementation as depicted in FIG. 27 utilizes the cache memory as the copy source buffer and as the copy destination buffer, to reduce the media (HDD or SSD of FIG. 4) access frequency of the copy offload operation and the tier movement operation … (¶ 0080)].
	As to claim 3, Matsushita in view of Nakajima teaches A method as in claim 2 wherein each of the multiple sets of storage devices of the secondary storage operates as different storage tier that provides difference data access performance, the source set of storage devices operating as a first storage tier that provides first data access performance, and the target set of storage devices operating as a secondary storage tier that provides second data access performance that is different from the first data access performance [Matsushita -- … The drives of a plurality of types are sorted into groups of drives that are close to one another in performance as tiers 115, 116, and 117. The relationship between the tiers is defined by a performance-level relation. The drive group having the highest performance (for example, SSDs) is usually defined as Tier 1, and the remaining drive groups are similarly defined as Tier 2 and Tier 3 in descending order of performance. Drives in the external storage 105 may be managed as the lowest tier on the assumption that the drives coupled as the external storage 105 are old models that are no longer in use and have low performance. Alternatively, a tier appropriate for the performance of the external storage 105 may be set by a user via a management I/F (¶ 0046)]; and wherein selecting the target set of storage devices includes performing a tier selection operation to identify, as a destination tier for the first data, the secondary storage tier based on the access activity for the first data [Matsushita -- The concept of page placement in this embodiment is described with reference to FIG. 28. The basic page placement in this present invention is determined based on monitoring that is conducted in fixed cycles (long cycles) … In the example of FIG. 28, a page having a long cycle load (long cycle IOPS) in which T is 2 or more is placed in Tier 1, and a page having a long cycle IOPS in which T is less than 2 is placed in Tier 2. A page that remains large in load amount over a long cycle is thus often expected to have Tier 1-hitting performance that is stable when viewed in a long cycle … Specifically, a long cycle/short cycle load is identified based on thresholds that are determined with long cycle loads as a reference (the tier allocation thresholds 508), a 
	As to claim 4, Matsushita in view of Nakajima teaches A method as in claim 3 wherein the source set of storage devices is operative to store slices having the first size; wherein the target set of storage devices is operative to store slices having the second size [Matsushita -- … Because the compression ratio varies depending on the data pattern or other factors, the pieces of compressed data created through the conversion of the logical extents are not always constant in size and have arbitrary sizes … How large the logical address space 400 should be is discussed. In this embodiment, the size of the logical address space 400 is determined on the assumption that every piece of write data is compressed at the best compression ratio (for example, 1/8) that the compression/decompression circuit 718 can achieve … (¶ 0055-0058)]; wherein the access activity for the first data indicates a decrease in recent access activity for the first data [Nakajima -- When the storage system receives a normal read or write operation, a storage tier management program counts access frequency. If the copy destination (source) has a higher access frequency than a upper threshold of the tier storage pool, the storage tier management program moves the copy destination (source) blocks to a higher tier storage pool. If the copy destination (source) has a lower access frequency than a lower threshold of the tier storage pool, the storage tier management program moves the copy destination (source) blocks to a a page having a long cycle load (long cycle IOPS) in which T is 2 or more is placed in Tier 1, and a page having a long cycle IOPS in which T is less than 2 is placed in Tier 2. A page that remains large in load amount over a long cycle is thus often expected to have Tier 1-hitting performance that is stable when viewed in a long cycle … Specifically, a long cycle/short cycle load is identified based on thresholds that are determined with long cycle loads as a reference (the tier allocation thresholds 508), a page to be demoted in the short cycle is selected, and demotion is executed for the selected page (short cycle demotion). A page having a short cycle IOPS that exceeds long cycle/short cycle load of the page to be demoted by a determined value or more is selected as a page to be promoted in the short cycle, and promotion is executed for the selected page (short cycle promotion) … (¶ 0070-0071)]; and wherein performing the tier selection operation to identify, as the destination tier for the first data, the secondary storage tier based on the access activity for the first data includes choosing the secondary storage tier in place of the first storage tier in response to the decrease in recent access activity for the first data [Nakajima -- When the storage system receives a normal read or write operation, a storage tier management program counts access frequency. If the copy destination (source) has a higher access frequency than a upper threshold of the tier storage pool, the storage tier management program moves the copy destination (source) blocks to a higher tier storage pool. If the copy destination (source) has a lower access frequency a page having a long cycle load (long cycle IOPS) in which T is 2 or more is placed in Tier 1, and a page having a long cycle IOPS in which T is less than 2 is placed in Tier 2. A page that remains large in load amount over a long cycle is thus often expected to have Tier 1-hitting performance that is stable when viewed in a long cycle … Specifically, a long cycle/short cycle load is identified based on thresholds that are determined with long cycle loads as a reference (the tier allocation thresholds 508), a page to be demoted in the short cycle is selected, and demotion is executed for the selected page (short cycle demotion). A page having a short cycle IOPS that exceeds long cycle/short cycle load of the page to be demoted by a determined value or more is selected as a page to be promoted in the short cycle, and promotion is executed for the selected page (short cycle promotion) … (¶ 0070-0071)].
	As to claim 5, Matsushita in view of Nakajima teaches A method as in claim 4 wherein the source set of storage devices provides average data access time that is faster than that of the target set of storage devices [Matsushita -- The popularization of solid state drives (SSDs), which are faster than hard disk drives (HDDs), has brought a diversification of storage media that are installed in a storage system, and efficient use of storage medium tiers, particularly high performance tiers, is now a matter to be solved … (¶ 0002); Nakajima -- FIG. 8 illustrates a tier table, in wherein the first size is smaller than the second size [Matsushita -- … In the example of FIG. 28, a page having a long cycle load (long cycle IOPS) in which T is 2 or more is placed in Tier 1, and a page having a long cycle IOPS in which T is less than 2 is placed in Tier 2. A page that remains large in load amount over a long cycle is thus often expected to have Tier 1-hitting performance that is stable when viewed in a long cycle. Stationary page placement tiers are therefore determined based on the long cycle IOPS and the compression ratio in this invention. On the other hand, a page where an extremely heavy load lasts for a short interval (several seconds to several minutes) is sometimes found through an analysis of general I/O patterns. If such rises in I/O load are dealt with by simply shortening the relocation cycle and executing promotion quickly, a large number of pages in which the load attenuates within a short period are demoted to lower tiers, with the result that the overall upper tier data hit ratio is impaired (¶ 0070)]; and wherein reading the first data from the source set of storage devices into the second slice while the second slice resides in the primary memory includes merging, within the primary memory, the first slice having the first size with a set of other slices having the first size to form the second slice [Nakajima -- as shown in figure 28 where data is first read from the 
	As to claim 6, Matsushita in view of Nakajima teaches A method as in claim 5 wherein the source set of storage devices is operative to store slices having the first size; wherein the target set of storage devices is operative to store slices having the second size [Matsushita -- … Specifically, a long cycle/short cycle load is identified based on thresholds that are determined with long cycle loads as a reference (the tier allocation thresholds 508), a page to be demoted in the short cycle is selected, and demotion is executed for the selected page (short cycle demotion). A page having a short cycle IOPS that exceeds long cycle/short cycle load of the page to be demoted by a determined value or more is selected as a page to be promoted in the short cycle, and promotion is executed for the selected page (short cycle promotion) … (¶ 0071); … Because the compression ratio varies depending on the data pattern or other factors, the pieces of compressed data created through the conversion of the logical extents are not always constant in size and have arbitrary sizes … How large the logical address space 400 should be is discussed. In this embodiment, the size of the logical address space 400 is determined on the assumption that every piece of write data is compressed at the best compression ratio (for example, 1/8) that the compression/decompression circuit 718 can achieve, selecting a target set of storage devices within which to store the first data from among multiple sets of storage devices … (¶ 0055-0058)]; wherein the access activity for the first data indicates an increase in recent access activity for the first data [Nakajima -- When the storage system receives a normal read or write operation, a storage tier management program a page having a long cycle load (long cycle IOPS) in which T is 2 or more is placed in Tier 1, and a page having a long cycle IOPS in which T is less than 2 is placed in Tier 2. A page that remains large in load amount over a long cycle is thus often expected to have Tier 1-hitting performance that is stable when viewed in a long cycle … Specifically, a long cycle/short cycle load is identified based on thresholds that are determined with long cycle loads as a reference (the tier allocation thresholds 508), a page to be demoted in the short cycle is selected, and demotion is executed for the selected page (short cycle demotion). A page having a short cycle IOPS that exceeds long cycle/short cycle load of the page to be demoted by a determined value or more is selected as a page to be promoted in the short cycle, and promotion is executed for the selected page (short cycle promotion) … (¶ 0070-0071)]; and wherein performing the tier selection operation to identify, as the destination tier for the first data, the secondary storage tier based on the access activity for the first data includes choosing the secondary storage tier in place of the first storage tier in response to the increase in recent access activity for the first data [Nakajima -- When the storage system receives a normal read or write operation, a storage tier management program counts access frequency. If the copy destination (source) has a higher access frequency than a upper threshold of the tier storage pool, the storage tier management program moves the copy destination (source) blocks to a higher tier storage pool. If the copy destination (source) has a lower access frequency than a lower threshold of the tier storage pool, the storage tier management program moves the copy destination (source) blocks to a lower tier storage pool (¶ 0041); Matsushita -- The concept of page placement in this embodiment is described with reference to FIG. 28. The basic page placement in this present invention is determined based on monitoring that is conducted in fixed cycles (long cycles) … In the example of FIG. 28, a page having a long cycle load (long cycle IOPS) in which T is 2 or more is placed in Tier 1, and a page having a long cycle IOPS in which T is less than 2 is placed in Tier 2. A page that remains large in load amount over a long cycle is thus often expected to have Tier 1-hitting performance that is stable when viewed in a long cycle … Specifically, a long cycle/short cycle load is identified based on thresholds that are determined with long cycle loads as a reference (the tier allocation thresholds 508), a page to be demoted in the short cycle is selected, and demotion is executed for the selected page (short cycle demotion). A page having a short cycle IOPS that exceeds long cycle/short cycle load of the page to be demoted by a determined value or more is selected as a page to be promoted in the short cycle, and promotion is executed for the selected page (short cycle promotion) … (¶ 0070-0071)].
	As to claim 7, Matsushita in view of Nakajima teaches A method as in claim 6 wherein the source set of storage devices provides average data access time that is slower than that of the target set of storage devices [Matsushita -- The popularization of solid state drives (SSDs), which are faster than hard disk drives (HDDs), has brought a diversification of storage media that are installed in a storage system, and efficient use of storage medium tiers, particularly high performance tiers, is now a matter to be solved … (¶ 0002); Nakajima -- FIG. 8 illustrates a tier table, in accordance with an example implementation. The tier table 80 may manage information such as entries for page information for the LBA 81, current tier for the LBA 82 and grouping identifier 83. The tier table 80 may be further configured to manage tier information such as access frequency, location of pool information, disk performance information, and so on, depending on the desired implementation. The grouping entry 83 can be defined as same tier grouping, or otherwise, depending on the desired implementation (¶ 0058)]; wherein the first size is larger than the second size [Matsushita -- … In the example of FIG. 28, a page having a long cycle load (long cycle IOPS) in which T is 2 or more is placed in Tier 1, and a page having a long cycle IOPS in which T is less than 2 is placed in Tier 2. A page that remains large in load amount over a long cycle is thus often expected to have Tier 1-hitting performance that is stable when viewed in a long cycle. Stationary page placement tiers are therefore determined based on the long cycle IOPS and the compression ratio in this invention. On the other hand, a page where an extremely heavy load lasts for a short interval (several seconds to several minutes) is sometimes found through an analysis of general I/O patterns. If such rises in I/O load are dealt with by simply shortening the relocation cycle and executing promotion quickly, a large number of pages in which the load attenuates within a short period are demoted to lower tiers, with the result that the overall upper tier and wherein reading the first data from the source set of storage devices into the second slice while the second slice resides in the primary memory includes partitioning, within the primary memory, the first slice having the first size into multiple other slices having the second size, the second slice being a particular one of the other slices that contains the first data [Nakajima – as shown in figure 12, where the cache table (70) shows a plurality of partitions; as shown in figure 28 where data is first read from the source storage device (182) into the cache/primary memory (53), and then written from the cache/primary memory (53) to the target storage device (181)].
As to claim 21, Matsushita in view of Nakajima teaches A method as in claim 1 wherein moving the first data from the first slice to the second slice includes transferring the first data to a first slice structure in primary memory [Matsushita -- … Next, data is transferred from the obtained drive address to the allocated cache memory area (S1305). At the time the data is transferred to the cache memory, the pieces of information stored in the page-by-page monitoring table 602 that is associated with the relevant monitoring information index number 806 in the dynamic mapping table 601 are updated, and tier determination processing is executed (S1306). The data stored in the cache memory from the drive is subsequently transmitted to the host (S1307) … (¶ 0107-0108); Nakajima also teaches this limitation – as shown in figure 9, where data is read from the source storage devices (5) into the cache/primary memory (53)], the first slice structure having the second size that is different from the first size [Matsushita -- … Because the compression ratio varies depending on the data pattern or other factors, the pieces of compressed data created through the conversion the logical extents are not always constant in size and have arbitrary sizes … How large the logical address space 400 should be is discussed. In this embodiment, the size of the logical address space 400 is determined on the assumption that every piece of write data is compressed at the best compression ratio (for example, 1/8) that the compression/decompression circuit 718 can achieve, selecting a target set of storage devices within which to store the first data from among multiple sets of storage devices … (¶ 0055-0058); FIG. 5 is a diagram for illustrating the logical configuration of the storage system 104 according to the first embodiment of this invention. Virtual volumes 501 provided by the processors 119 to the host 101 are logical storage areas recognized by the host 101, and data is read out of or written to the virtual volumes 501 in response to a read or write command from the host 101. A pool 506 includes at least one pool volume 503. Each pool volume 503 is created from the storage area of any one of the drive (SSD) 113, the drive (SAS HDD) 114, and the external storage 105, and is classified by the tier to which the drive belongs. This embodiment includes three tiers, specifically, the SSD's tier 115 (corresponds to a pool volume 503A), the SAS HDD's tier 116 (corresponds to pool volumes 503B and 503C), and the external connection tier 117 (corresponds to pool volumes 503D and 503E). The pool volume 503A, which is created from the storage area of the drive (SSD) 113, is an area in the logical address space 400 in FIG. 4 … A frequency distribution 507 indicates the distribution of loads per capacity compression unit of the respective pages. In this embodiment, compression-unit capacity is the size of each code word 384 in FIG. 3, and the minimum allocation size of an area in which compressed data is stored … (¶ 0064-0068); figure 8 shows that different compression ratios (807) are applied to and wherein storing the second slice in the target set of storage devices includes transferring contents from the first slice structure in primary memory to a second slice structure in the target set of storage devices [Nakajima – as shown in figure 28 where data is first read from the source storage device (182) into the cache/primary memory (53), and then written from the cache/primary memory (53) to the target storage device (181)], the second slice structure having the second size that is different from the first size [Matsushita -- … Because the compression ratio varies depending on the data pattern or other factors, the pieces of compressed data created through the conversion of the logical extents are not always constant in size and have arbitrary sizes … How large the logical address space 400 should be is discussed. In this embodiment, the size of the logical address space 400 is determined on the assumption that every piece of write data is compressed at the best compression ratio (for example, 1/8) that the compression/decompression circuit 718 can achieve, selecting a target set of storage devices within which to store the first data from among multiple sets of storage devices … (¶ 0055-0058); FIG. 5 is a diagram for illustrating the logical configuration of the storage system 104 according to the first embodiment of this invention. Virtual volumes 501 provided by the processors 119 to the host 101 are logical storage areas recognized by the host 101, and data is read out of or written to the virtual volumes 501 in response to a read or write command from the host 101. A pool 506 includes at least one pool volume 503. Each pool volume 503 is created from the storage area of any one of the drive (SSD) 113, the drive (SAS HDD) 114, and the external storage 105, and is classified by the tier to which the drive belongs. This embodiment includes three the SSD's tier 115 (corresponds to a pool volume 503A), the SAS HDD's tier 116 (corresponds to pool volumes 503B and 503C), and the external connection tier 117 (corresponds to pool volumes 503D and 503E). The pool volume 503A, which is created from the storage area of the drive (SSD) 113, is an area in the logical address space 400 in FIG. 4 … A frequency distribution 507 indicates the distribution of loads per capacity compression unit of the respective pages. In this embodiment, compression-unit capacity is the size of each code word 384 in FIG. 3, and the minimum allocation size of an area in which compressed data is stored … (¶ 0064-0068); figure 8 shows that different compression ratios (807) are applied to different virtual volumes (802)].
8.	Claims 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Nakajima, further in view of Martin (US Patent 8,949,483).
	As to claim 8, Matsushita in view of Nakajima teaches A method as in claim 3 wherein the source set of storage devices is operative to store slices having the first size; wherein the target set of storage devices is operative to store slices having the second size [Matsushita -- … Specifically, a long cycle/short cycle load is identified based on thresholds that are determined with long cycle loads as a reference (the tier allocation thresholds 508), a page to be demoted in the short cycle is selected, and demotion is executed for the selected page (short cycle demotion). A page having a short cycle IOPS that exceeds long cycle/short cycle load of the page to be demoted by a determined value or more is selected as a page to be promoted in the short cycle, and promotion is executed for the selected page (short cycle promotion) … (¶ 0071); … Because the compression ratio varies depending on the data pattern or other factors, the logical extents are not always constant in size and have arbitrary sizes … How large the logical address space 400 should be is discussed. In this embodiment, the size of the logical address space 400 is determined on the assumption that every piece of write data is compressed at the best compression ratio (for example, 1/8) that the compression/decompression circuit 718 can achieve, selecting a target set of storage devices within which to store the first data from among multiple sets of storage devices … (¶ 0055-0058)]; wherein the access activity for the first data indicates higher write activity for the first data relative to other data within the multiple sets of storage devices [this limitation is taught by Martin -- and may include a fifth classification denoting a workload as having more write operations than read operations, having more random data operations than sequential data operations, and having an average data operation size smaller than a threshold size, and may include a sixth classification denoting a workload as having more write operations than read operations, having more random data operations than sequential data operations, and having an average data operation size larger than a threshold size, and may include a seventh classification denoting a workload as having more write operations than read operations, having more sequential data operations than random data operations, and having an average data operation size smaller than a threshold size, and may include an eighth classification denoting a workload as having more write operations than read operations, having more sequential data operations than random data operations, and having an average data operation size larger than a threshold size … (c2 L38-55)]; and wherein performing the tier selection operation to identify, as the destination tier for the first data, the secondary storage tier based on the access activity for the first data includes choosing the secondary storage tier in place of the first storage tier in response to the higher write activity for the first data relative to the other data within the multiple sets of storage devices [Matsushita -- The drives of a plurality of types are sorted into groups of drives that are close to one another in performance as tiers 115, 116, and 117. The relationship between the tiers is defined by a performance-level relation. The drive group having the highest performance (for example, SSDs) is usually defined as Tier 1, and the remaining drive groups are similarly defined as Tier 2 and Tier 3 in descending order of performance. Drives in the external storage 105 may be managed as the lowest tier on the assumption that the drives coupled as the external storage 105 are old models that are no longer in use and have low performance. Alternatively, a tier appropriate for the performance of the external storage 105 may be set by a user via a management I/F … (¶ 0046); The concept of page placement in this embodiment is described with reference to FIG. 28. The basic page placement in this present invention is determined based on monitoring that is conducted in fixed cycles (long cycles) … In the example of FIG. 28, a page having a long cycle load (long cycle IOPS) in which T is 2 or more is placed in Tier 1, and a page having a long cycle IOPS in which T is less than 2 is placed in Tier 2. A page that remains large in load amount over a long cycle is thus often expected to have Tier 1-hitting performance that is stable when viewed in a long cycle … Specifically, a long cycle/short cycle load is identified based on thresholds that are determined with long cycle loads as a reference (the tier allocation thresholds 508), a page to be demoted in the short cycle is selected, and demotion is executed for the selected page 
	Regarding claim 8, Matsushita in view of Nakajima does not teach the access activity for the first data indicates higher write activity for the first data relative to other data within the multiple sets of storage devices.
	However, Martin specifically teaches the cited limitation [-- and may include a fifth classification denoting a workload as having more write operations than read operations, having more random data operations than sequential data operations, and having an average data operation size smaller than a threshold size, and may include a sixth classification denoting a workload as having more write operations than read operations, having more random data operations than sequential data operations, and having an average data operation size larger than a threshold size, and may include a seventh classification denoting a workload as having more write operations than read operations, having more sequential data operations than random data operations, and having an average data operation size smaller than a threshold size, and may include an eighth classification denoting a workload as having more write operations than read operations, having more sequential data operations than random data operations, and having an average data operation size larger than a threshold size … (c2 L38-55)].
	Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to identify the access activity for the first data indicates higher write activity for the first data relative to other data within the multiple sets of 
	As to claim 9, Matsushita in view of Nakajima & Martin teaches A method as in claim 8 wherein the source set of storage devices provides average data access time that is slower than that of the target set of storage devices [Matsushita -- The popularization of solid state drives (SSDs), which are faster than hard disk drives (HDDs), has brought a diversification of storage media that are installed in a storage system, and efficient use of storage medium tiers, particularly high performance tiers, is now a matter to be solved … (¶ 0002); Nakajima -- FIG. 8 illustrates a tier table, in accordance with an example implementation. The tier table 80 may manage information such as entries for page information for the LBA 81, current tier for the LBA 82 and grouping identifier 83. The tier table 80 may be further configured to manage tier information such as access frequency, location of pool information, disk performance information, and so on, depending on the desired implementation. The grouping entry 83 can be defined as same tier grouping, or otherwise, depending on the desired implementation (¶ 0058)]; wherein the first size is smaller than the second size [Matsushita -- … In the example of FIG. 28, a page having a long cycle load (long cycle IOPS) in which T is 2 or more is placed in Tier 1, and a page having a long cycle IOPS in which T is less than 2 is placed in Tier 2. A page that remains large in load amount over a long cycle is thus often expected to have Tier 1-hitting performance that is stable when viewed in a long cycle. Stationary page placement tiers are therefore determined based on the long cycle IOPS and the compression ratio in this invention. On the other wherein the multiple sets of storage devices includes a set of single-level cell solid state drives and a set of multi-level cell solid state drives; and wherein choosing the secondary storage tier includes picking the set of single-level cell solid state drives, as the target set of storage devices, over the set of multi-level cell solid state drives [Matsushita -- … As illustrated in the flow chart, whether the promotion count exceeds a life consuming pace may be determined (S2103 and S2107) in the case where Tier 1 is an SSD (in particular, an MLC having a low limit to deletion count) or other similar cases … The Wlimit count 3103 can be set to, for example, approximately a determined percent of the limit deletion count of the SSD (the limit deletion count of a general single-level cell (SLC) SDD is approximately one hundred thousand times, and the limit deletion count of a general multi-level cell (MLC) SDD is approximately ten thousand times). For instance, the life of many storage products is set to approximately five years … (¶ 0143-0144)].
	As to claim 10, Matsushita in view of Nakajima & Martin teaches A method as in claim 3 wherein the source set of storage devices is operative to store slices having the first size; wherein the target set of storage devices is operative to store slices having the second size [Matsushita -- … Specifically, a long cycle/short a page to be demoted in the short cycle is selected, and demotion is executed for the selected page (short cycle demotion). A page having a short cycle IOPS that exceeds long cycle/short cycle load of the page to be demoted by a determined value or more is selected as a page to be promoted in the short cycle, and promotion is executed for the selected page (short cycle promotion) … (¶ 0071); … Because the compression ratio varies depending on the data pattern or other factors, the pieces of compressed data created through the conversion of the logical extents are not always constant in size and have arbitrary sizes … How large the logical address space 400 should be is discussed. In this embodiment, the size of the logical address space 400 is determined on the assumption that every piece of write data is compressed at the best compression ratio (for example, 1/8) that the compression/decompression circuit 718 can achieve, selecting a target set of storage devices within which to store the first data from among multiple sets of storage devices … (¶ 0055-0058)]; wherein the access activity for the first data indicates higher read activity for the first data relative to other data within the multiple sets of storage devices [Martin -- …The predetermined set of I/O classifications may include a first classification denoting a workload as having more read operations than write operations, having more random data operations than sequential data operations, and having an average data operation size smaller than a threshold size, and may include a second classification denoting a workload as having more read operations than write operations, having more random data operations than sequential data operations, and having an average data operation size larger than a threshold size, and may include a having more read operations than write operations, having more sequential data operations than random data operations, and having an average data operation size smaller than a threshold size, and may include a fourth classification denoting a workload as having more read operations than write operations, having more sequential data operations than random data operations, and having an average data operation size larger than a threshold size … (c2 L20-38)]; and wherein performing the tier selection operation to identify, as the destination tier for the first data, the secondary storage tier based on the access activity for the first data includes choosing the secondary storage tier in place of the first storage tier in response to the higher read activity for the first data relative to the other data within the multiple sets of storage devices [Matsushita -- The drives of a plurality of types are sorted into groups of drives that are close to one another in performance as tiers 115, 116, and 117. The relationship between the tiers is defined by a performance-level relation. The drive group having the highest performance (for example, SSDs) is usually defined as Tier 1, and the remaining drive groups are similarly defined as Tier 2 and Tier 3 in descending order of performance. Drives in the external storage 105 may be managed as the lowest tier on the assumption that the drives coupled as the external storage 105 are old models that are no longer in use and have low performance. Alternatively, a tier appropriate for the performance of the external storage 105 may be set by a user via a management I/F … (¶ 0046); The concept of page placement in this embodiment is described with reference to FIG. 28. The basic page placement in this present invention is determined based on monitoring that is conducted in fixed cycles (long cycles) … In the example of FIG. 28, a page having a long cycle load (long cycle IOPS) in which T is 2 or more is placed in Tier 1, and a page having a long cycle IOPS in which T is less than 2 is placed in Tier 2. A page that remains large in load amount over a long cycle is thus often expected to have Tier 1-hitting performance that is stable when viewed in a long cycle … Specifically, a long cycle/short cycle load is identified based on thresholds that are determined with long cycle loads as a reference (the tier allocation thresholds 508), a page to be demoted in the short cycle is selected, and demotion is executed for the selected page (short cycle demotion). A page having a short cycle IOPS that exceeds long cycle/short cycle load of the page to be demoted by a determined value or more is selected as a page to be promoted in the short cycle, and promotion is executed for the selected page (short cycle promotion) … (¶ 0070-0071)].
	As to claim 11, Matsushita in view of Nakajima & Martin teaches A method as in claim 10 wherein the source set of storage devices provides average data access time that is slower than that of the target set of storage devices [Matsushita -- The popularization of solid state drives (SSDs), which are faster than hard disk drives (HDDs), has brought a diversification of storage media that are installed in a storage system, and efficient use of storage medium tiers, particularly high performance tiers, is now a matter to be solved … (¶ 0002); Nakajima -- FIG. 8 illustrates a tier table, in accordance with an example implementation. The tier table 80 may manage information such as entries for page information for the LBA 81, current tier for the LBA 82 and grouping identifier 83. The tier table 80 may be further configured to manage tier information such as access frequency, location of pool information, disk performance information, and so on, depending on the desired implementation. The grouping entry wherein the first size is smaller than the second size [Matsushita -- … In the example of FIG. 28, a page having a long cycle load (long cycle IOPS) in which T is 2 or more is placed in Tier 1, and a page having a long cycle IOPS in which T is less than 2 is placed in Tier 2. A page that remains large in load amount over a long cycle is thus often expected to have Tier 1-hitting performance that is stable when viewed in a long cycle. Stationary page placement tiers are therefore determined based on the long cycle IOPS and the compression ratio in this invention. On the other hand, a page where an extremely heavy load lasts for a short interval (several seconds to several minutes) is sometimes found through an analysis of general I/O patterns. If such rises in I/O load are dealt with by simply shortening the relocation cycle and executing promotion quickly, a large number of pages in which the load attenuates within a short period are demoted to lower tiers, with the result that the overall upper tier data hit ratio is impaired (¶ 0070)]; wherein the multiple sets of storage devices includes a set of single-level cell solid state drives and a set of multi-level cell solid state drives; and wherein choosing the secondary storage tier includes picking the set of multi-level cell solid state drives, as the target set of storage devices, over the set of single-level cell solid state drives [Matsushita -- … As illustrated in the flow chart, whether the promotion count exceeds a life consuming pace may be determined (S2103 and S2107) in the case where Tier 1 is an SSD (in particular, an MLC having a low limit to deletion count) or other similar cases … The Wlimit count 3103 can be set to, for example, approximately a determined percent of the limit deletion count of the SSD (the limit deletion count of a general single-level cell SLC) SDD is approximately one hundred thousand times, and the limit deletion count of a general multi-level cell (MLC) SDD is approximately ten thousand times). For instance, the life of many storage products is set to approximately five years … (¶ 0143-0144)].
	As to claim 12, Matsushita in view of Nakajima & Martin teaches A method as in claim 2 wherein the data storage equipment is operative to receive host input/output (I/O) requests from a set of host computers, and store host data within the secondary storage and load the host data from the secondary storage in response to the host I/O requests; and wherein the method further comprises: updating a performance data repository in response to each host I/O request from the set of host computers [Matsushita -- … In the example of FIG. 28, a page having a long cycle load (long cycle IOPS) in which T is 2 or more is placed in Tier 1, and a page having a long cycle IOPS in which T is less than 2 is placed in Tier 2. A page that remains large in load amount over a long cycle is thus often expected to have Tier 1-hitting performance that is stable when viewed in a long cycle. Stationary page placement tiers are therefore determined based on the long cycle IOPS and the compression ratio in this invention. On the other hand, a page where an extremely heavy load lasts for a short interval (several seconds to several minutes) is sometimes found through an analysis of general I/O patterns. If such rises in I/O load are dealt with by simply shortening the relocation cycle and executing promotion quickly, a large number of pages in which the load attenuates within a short period are demoted to lower tiers, with the result that the overall upper tier data hit ratio is impaired (¶ 0070); The configuration of the page-by-page monitoring table 602 is illustrated in FIG. 10. 
	As to claim 13, Matsushita in view of Nakajima & Martin teaches A method as in claim 12 wherein selecting the target set of storage devices within which to store the first data from among the multiple sets of storage devices includes: accessing the performance data repository to identify a set of I/O statistics for the first data, and selecting the target set of storage devices from the multiple sets of storage devices based on the set of I/O statistics for the first data [Matsushita -- … In the example of FIG. 28, a page having a long cycle load (long cycle IOPS) in which T is 2 or more is placed in Tier 1, and a page having a long cycle IOPS in which T is less than 2 is placed in Tier 2. A page that remains large in load amount over a long cycle is thus often expected to have Tier 1-hitting performance that is stable when viewed in a long cycle. Stationary page placement tiers are therefore determined based on the long cycle IOPS and the compression ratio in this invention. On the other hand, a page where an extremely heavy load lasts for a short interval (several seconds to several minutes) is sometimes found through an analysis of general I/O patterns. If such rises in I/O load are dealt with by simply shortening the relocation cycle and executing promotion quickly, a large number of pages in which the load attenuates within a short period are demoted to lower tiers, with the result that the overall upper tier data hit ratio is impaired (¶ 0070); The configuration of the page-by-page monitoring table 602 is illustrated in FIG. 10. Each single entry of the page-by-page monitoring table 602 
	As to claim 14, Matsushita in view of Nakajima & Martin teaches A method as in claim 12 wherein the first size is a multiple, N, of the second size, where N is an integer that is greater than 1 [Martin – as shown in figure 4, where the first size (Tier 2, 112, with 6 units), is 2 times off the second size (Tie 0, 110, with 3 units)].
	As to claim 15, Matsushita in view of Nakajima & Martin teaches A method as in claim 12 wherein the second size is a multiple, N, of the first size, where N is an integer that is greater than 1 [Martin – as shown in figure 4, where the second size (Tier 3, 113, with 12 units), is 2 times of the first size (Tier 2, 112, with 6 units)].
	As to claim 16, Matsushita in view of Nakajima & Martin teaches A method as in claim 12 wherein the secondary storage includes a set of solid state drives and a set of magnetic disk drives [Matsushita -- The drives 113 and 114 include a plurality of types of drives different from one another in performance. Examples of the included drives are hard disk drives having a Fibre Channel (FC) interface, a Serial Attached SCSI (SAS) interface, a Serial Advanced Technology Attachment (SATA) interface, or other interfaces, and solid state drives (SSDs), which are higher in I/O throughput performance and I/O response performance than hard disk drives … (¶ 0046)]; wherein reading the first data from the source set of storage devices includes retrieving the first data from one of the set of solid state drives and the set of magnetic disk drives into the primary memory [Matsushita -- … Next, data is transferred from the obtained drive address to the allocated cache memory area (S1305). At the time the data is transferred to the cache memory, the pieces of information stored in the page-by-page monitoring table 602 that is associated with the relevant monitoring information index number 806 in the dynamic mapping table 601 are updated, and tier determination processing is executed (S1306). The data stored in the cache memory from the drive is subsequently transmitted to the host (S1307) … (¶ 0107-0108); Nakajima – as shown in figure 9, where data is read from the source storage devices (5) into the cache/primary memory (53)]; and wherein storing the second slice in the target set of storage devices includes flushing the second slice from the primary memory to the other of the set of solid state drives and the set of magnetic disk drives into the primary memory [Nakajima -- as shown in figure 28 where data is first read from the source storage device (182) into the cache/primary memory (53), and then written from the cache/primary memory (53) to the target storage device (181)].
	As to claim 17, Matsushita in view of Nakajima & Martin teaches A method as in claim 12 wherein the secondary storage includes a set of single-level cell solid state drives and a set of multi-level cell solid state drives [Matsushita -- … As illustrated in the flow chart, whether the promotion count exceeds a life consuming pace may be determined (S2103 and S2107) in the case where Tier 1 is an SSD (in particular, an MLC having a low limit to deletion count) or other similar cases … The Wlimit count 3103 can be set to, for example, approximately a determined percent of the limit deletion count of the SSD (the limit deletion count of a general single-level cell (SLC) SDD is approximately one hundred thousand times, and the limit deletion count of a general multi-level cell (MLC) SDD is approximately ten thousand times). For wherein reading the first data from the source set of storage devices includes retrieving the first data from one of the set of single-level cell solid state drives and the set of multi-level cell solid state drives into the primary memory [Matsushita -- … Next, data is transferred from the obtained drive address to the allocated cache memory area (S1305). At the time the data is transferred to the cache memory, the pieces of information stored in the page-by-page monitoring table 602 that is associated with the relevant monitoring information index number 806 in the dynamic mapping table 601 are updated, and tier determination processing is executed (S1306). The data stored in the cache memory from the drive is subsequently transmitted to the host (S1307) … (¶ 0107-0108); Nakajima – as shown in figure 9, where data is read from the source storage devices (5) into the cache/primary memory (53)]; and wherein storing the second slice in the target set of storage devices includes flushing the second slice from the primary memory to the other of the set of single-level cell solid state drives and the set of multi-level cell solid state drives [Nakajima -- as shown in figure 28 where data is first read from the source storage device (182) into the cache/primary memory (53), and then written from the cache/primary memory (53) to the target storage device (181)].
9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US Patent Application Publication 2016/0350021, hereinafter Matsushita), and in view of Isomura et al. (US Patent Application Publication 2013/0179657, hereinafter Isomura).
As to claim 20, Matsushita teaches A method as in claim 3 wherein the data storage equipment is operative to receive host input/output (I/O) requests from a set of host computers [It is provided a storage system, comprising: a first storage device; a second storage device higher in I/O performance than the first storage device; a data amount reducing part configured to reduce a data amount of write data from a host computer … (abstract); Isomura teaches a set of host computers – multiple host computers, figure 2, 0101; An object of the present invention is to efficiently use a hierarchical pool. A management server manages performance information of multiple host computers … (abstract)], and store host data within the secondary storage and load the host data from the secondary storage in response to the host I/O requests [for example, as shown in figure 1, the secondary storage may include Tier 1 (115), Tier 2 (116), and Tier 3 (117)]; and wherein the method further comprises: updating a performance data repository in response to each host I/O request from the set of host computers [The programs illustrated in FIG. 7 are executed by the processors 119. A host I/O processing program 701 processes read/write requests to the virtual volumes 501 in the case where I/O is received from the host 101. A frequency distribution creating processing program 702 calculates the tier allocation thresholds 508, and is to be executed in determined cycles (specifically, at an interval of the long cycle described above). A monitoring result update & tier determination processing program 703 executes an update of various types of information in the page-by-page monitoring table 602 and determination about inter-tier relocation of a page in sync with the host I/O processing program 701 (¶ 0077); Isomura teaches updating I/O performance for a set of host computers – as shown in figure 8; a new I/O is executed, 
Regarding claim 20, Matsushita does not teach a set of host computers.
However, multiple host computers are well known and commonly used in the art.
For example, Isomura specifically teaches a system having a set of host computers [multiple host computers, figure 2, 0101; An object of the present invention is to efficiently use a hierarchical pool. A management server manages performance information of multiple host computers … (abstract)], and updating I/O performance of each of the set o host computers [as shown in figure 8; a new I/O is executed, the performance history information is updated in accordance with Formula 1 below (¶ 0156)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to support a set of host computers, as demonstrated by Isomura, and to incorporate it into the existing scheme disclosed by Matsushita, in order to expand the system to also accommodate more than one host computer.

					Conclusion
10.	Claims 1-19 are rejected as explained above. 
11. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
August 20, 2021